     Case 2:17-cv-00986-JAD-BNW Document 39 Filed 08/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
                                                     ***
10
      Donald E. Mitchell, Jr.,                             Case No. 2:17-cv-00986-JAD-BNW
11
                             Plaintiff,
12                                                         ORDER
            v.
13
      State of Nevada Ex Rel, et al.,
14
                             Defendants.
15

16
            Presently before the Court are Plaintiff’s motions for transcripts at the government’s
17
     expense. (ECF Nos. 37, 38.) These motions appear to be the same and ask the Court to provide
18
     the complete record and three transcripts at the government’s expense for Plaintiff’s appeal. (See
19
     id.) Plaintiff cites no authority upon which the Court could or should grant his motion.
20
            Nonetheless, the Court observes that “[p]roduction of the transcript at government
21
     expense for an appellant in forma pauperis in a civil case is proper under 28 U.S.C. § 753 if a trial
22
     judge certifies that the appeal is not frivolous and presents a substantial question. 28 U.S.C.A. §
23
     753(f) (West Supp.1990).” McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir. 1991) (reversed
24
     on other grounds). Here, as in McKinney, the Court is unable to determine if the appeal is
25
     frivolous because Plaintiff does not say anything about what issues he seeks to appeal. See id. at
26
     1511-12. Accordingly, the Court will deny Plaintiff’s motions without prejudice.
27

28
     Case 2:17-cv-00986-JAD-BNW Document 39 Filed 08/25/20 Page 2 of 2




 1         IT IS THEREFORE ORDERED that Plaintiff’s motions for transcripts at the government’s

 2   expense (ECF Nos. 37, 38) are DENIED without prejudice.

 3

 4         DATED: August 25, 2020

 5

 6
                                                     BRENDA WEKSLER
 7                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                             Page 2 of 2
